Citation Nr: 1129035	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-32 115	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with hiatal hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2011, the Veteran testified at a hearing before the Board.  Prior to the hearing, the Veteran submitted additional evidence in the form of a statement from his wife.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

Other additional evidence was associated with the claims file subsequent to the AOJ's final consideration of the claim in a July 2009 statement of the case (SOC).  Because the evidence is either redundant or does not have a bearing on the issue on appeal, a remand to the AOJ for a supplemental statement of the case (SSOC) is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010).

In May 2003, the Veteran perfected an appeal of the issue of entitlement to a rating in excess of 10 percent for service-connected scarring on the face, neck, and back, as well as the issue of entitlement to service connection for a left shoulder disability.  However, in October 2004, the Veteran informed the RO that he was dropping his appeal as to those two claims.  Therefore, the Board finds that the appeal of the scarring and left shoulder claims has been withdrawn.  See 38 C.F.R. § 20.204 (2010).


FINDING OF FACT

The Veteran's service-connected GERD with hiatal hernia is manifested by dysphagia.  Considerable impairment of health as a result of persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal, arm, or shoulder pain, as well as severe impairment to health, has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected GERD with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a March 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim for an increased rating.  The Veteran was told that the evidence must show that his service-connected disability had gotten worse.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of the rating issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center in Honolulu, Hawaii.  Records from the Social Security Administration and multiple private treatment providers identified by the Veteran have also been obtained.  Significantly, in May 2011, the Veteran indicated that he had no other information or evidence to give VA in support of his claim.

Additionally, in April 2007 and November 2008, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.
That examination reports contain sufficient evidence by which to evaluate the Veteran's GERD with hiatal hernia in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  VA physicians were able to interview the Veteran and conduct a physical examination.  The November 2008 examiner was able to review the claims file.  The evidence obtained subsequent to the examinations, primarily from the Veteran's hearing testimony and statements from him and his wife, reflects that he has experienced similar symptomatology since the November 2008 examination.  Therefore, a remand for additional VA examination is not necessary.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran submitted his claim for an increased rating in January 2007.

The Veteran's service-connected GERD with hiatal hernia is currently evaluated as 10 percent disabling under Diagnostic Code 7346 for "hiatal hernia."  The rating schedule provides that a 60 percent rating is assigned for hiatal hernia where there are symptoms of pain, vomiting, material weight loss and hematemesis, or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating requires two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114 (Diagnostic Code 7346) (2010).

The Veteran was treated for symptoms pertaining to GERD and hiatal hernia during military service.  He has been awarded service connection for GERD with hiatal hernia.  The Veteran asserts that his GERD with hiatal hernia is more disabling than currently rated.  In December 2008, he indicated that he believed the rating should be increased from 10 percent to 30 percent.

The Veteran points to surgery that took place in September 2005 at the Naval Hospital in Bremerton, Washington.  He underwent a laparoscopic nissen fundoplication with gastropexy to address his GERD.  The surgery is noteworthy when reviewing the Veteran's history, but it was performed prior to the rating period that is on appeal (since January 2006-one year before the claim was filed).  Additionally, in November 2005, the Veteran was awarded a temporary total disability for convalescence on account of the September 2005 surgery.  Thus, the Board will focus on the evidence relevant to the rating period on appeal.

A review of the relevant medical evidence reveals that the Veteran does not receive regular treatment for the disability.  Since the surgery, he has ceased taking medication such as Prilosec.  The Veteran has had two instances of esophageal dilatation in order to expand the size of the esophagus.  The procedures were performed at Bremerton Naval Hospital and Tripler Army Medical Center in Honolulu, Hawaii.

In April 2007, the Veteran underwent VA examination in connection with the claim.  A 15-year history of GERD with hiatal hernia was indicated.  It was noted that the Veteran had dysphagia, heartburn, scapular pain, reflux, regurgitation, nausea, and vomiting.  These symptoms do not appear to be accurate, at least since the Veteran's surgery, as he has indicated that he only experiences dysphagia.  Physical examination did not elicit any symptoms.  The examiner stated that the diagnosis should be changed from GERD with hiatal hernia to post-operative nissen fundoplication because the GERD had resolved.  In this section, the examiner noted that the Veteran had occasional difficulty swallowing.  It was noted that there was no anemia or malnutrition as a result of the disability.

The Veteran underwent further VA examination in November 2008.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  An accurate medical history was noted.  The Veteran reported that his heartburn improved after the September 2005 surgery, but he now has dysphagia with the sensation of food sticking in the area of the midsternum.  No symptoms were identified on physical examination.  The examiner provided diagnoses of esophageal motility disorder, GERD, hiatal hernia with surgical repair, and secondary chronic dysphagia.  It was noted that there was no hematemesis or melena as a result of the disability.

Through hearing testimony and a submitted statement from his wife, the Veteran has indicated that the sole manifestation of the disability is dysphagia or trouble swallowing.  He stated that he must remember to chew his food well or pieces will stick in his esophagus.  When the Veteran forgets to chew his food into small pieces, the food becomes stuck in his esophagus.  He then must try to expel the food out of his throat.  The Veteran stated that this occurs three to four times per week.  He indicated that he does not experience any other symptoms from the disability.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected GERD with hiatal hernia is manifested by dysphagia.  The VA examinations and the Veteran's hearing testimony reflect that the sole symptom is trouble swallowing that occurs when the Veteran forgets to chew his food into small pieces.  At his hearing, the Veteran denied experiencing any other symptom as a result of the disability and the medical evidence does not reflect that any other symptom is actually manifested by the disability.  The currently assigned rating of 10 percent accounts for this type of symptomatology.  In fact, a 10 percent rating contemplates at least two of the symptoms set forth in the criteria for a 30 percent rating.  Here, only one symptom has been identified.

The evidence does not show that the disability is productive of considerable impairment of health as a result of pyrosis and regurgitation (in addition to dysphagia), accompanied by substernal, arm, or shoulder pain.  The Veteran denied experiencing other symptoms.  Pyrosis, regurgitation, and substernal, arm, or shoulder pain have not been evident in the medical evidence.  The medical history set forth in the April 2007 VA examination references such symptoms, but this appears to be the symptoms that occurred prior to the September 2005 surgery as the examiner even indicated that the Veteran's GERD had resolved.  Moreover, even more severe symptoms, such as pain, vomiting, material weight loss, hematemesis, melena, and anemia have not been evident.  As the competent evidence reflects that the Veteran's service-connected GERD with hiatal hernia results in symptoms of dysphagia only, and that those symptoms are not productive of considerable or severe impairment of health, a rating in excess of 10 percent is not warranted.  This is so throughout the rating period on appeal.  See Hart, 21 Vet. App. at 509-10.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's GERD with hiatal hernia has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for GERD with hiatal hernia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for GERD with hiatal hernia is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


